DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 07/01/21, has been entered. Claims 1-20 are pending and under examination. Claims 1, 7, 9, 14, 16, and 18-19 are amended.

Terminal Disclaimer
3.  The terminal disclaimers filed on 07/01/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,010,568 and/or US 10,583,033 have been reviewed and accepted.  The terminal disclaimer has been recorded.

Withdrawal of Objections/Rejections
4.  The following are withdrawn from the Office Action, filed 04/20/21:
The objection of claims 1, 9, 16, and 19, found on page 2 are withdrawn in light of Applicant’s amendments thereto.
The rejection of claims 14 and 18 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, found on page 3 at paragraph 7, is withdrawn in light of Applicant’s amendments thereto.
The rejection of claims 8 and 10-18 on the ground of nonstatutory double 
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 6-10 and 15 of U.S. Patent No. 10,583,033, found on page 8 at paragraph 12, is withdrawn in light of Applicant’s submission of a Terminal Disclaimer.


Allowable Subject Matter
5.  Claims 1-20 are allowed.

6.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 

8.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        

July 21, 2021